EXHIBIT QUAINT OAK BANK AMENDED AND RESTATED EMPLOYMENT AGREEMENT FOR ROBERT T. STRONG THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) between Quaint Oak Bank, a Pennsylvania-chartered stock savings bank formerly known as Quaint Oak Savings Bank with principal offices at 607 Lakeside Drive, Southampton, Pennsylvania 18966 (the “Bank”), and Robert T. Strong (the “Executive”), is hereby amended and restated effective as of December 10, 2008. WHEREAS, the Executive is presently employed as the President and Chief Executive Officer of the Bank pursuant to an employment agreement between the Bank and the Executive entered into as of November 12, 2003, as amended on March 19, 2007 (the “Prior Agreement”); WHEREAS, the Bank desires to amend and restate the Prior Agreement in order to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”); WHEREAS, the Bank desires to be ensured of the Executive’s continued active participation in the business of the Bank; and WHEREAS, the Executive is willing to serve the Bank on the terms and conditions hereinafter set forth. NOW THEREFORE, in consideration of the mutual promises and agreements set forth herein, the parties hereby agree as follows: 1.Definitions.The following words and terms shall have the meanings set forth below for the purposes of this Agreement: (a)Average Annual
